PER CURIAM.
Section 4 of Article I of. the Rules of the Supreme Court of Florida Relating to Admission to The Florida Bar, effective June 22, 1960, 31 F.S.A., be and the same is hereby amended by striking all of Section 4 and inserting in lieu thereof a new Section 4 reading as follows, viz.:
“During the month of October, 1960 and during the month of each October thereafter, the Board shall designate a chairman and a vice-chairman who shall hold office for a period of one year beginning November 1st following the date of such designation. Such designation shall be determined by majority vote. In the event of an irreconcilable tie vote, such fact shall be certified to the Supreme Court and it shall designate the chairman or vice-chairman as the case may be for the ensuing year.”
This order shall take effect upon being filed in the office of the Clerk of the Supreme Court.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.